Title: From James Madison to John H. I. Browere, 17 September 1825
From: Madison, James
To: Browere, John H. I.


        
          Sepr. 17. 1825
        
        I have recd. Sir, your letter of the 12th. desiring my consent to be a subject for your professional Art. Having in several instances, her[e]tofore yielded it, and considering myself now at a period of life when such a task would be more inconvenient, to myself; as well as less eligible to an Artist, I had meant to decline any future repetition. I find it difficult however to separate myself on this occasion from those who are furnishing examples of compliance, and shall not therefore refuse myself to your wishes, should you think proper to make a visit on that account. It will occur to you that it will be well for us both, to have the time for it previously understood.
        It may be proper to note that the certificates referred to in your letter were not inclosed in it, & that the internal address of the letter was not to me but to Mr. Monroe.
      